F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit

                                                                                FEB 20 1997
                      UNITED STATES COURT OF APPEALS

                                   TENTH CIRCUIT                           PATRICK FISHER
                                                                                    Clerk


 DONALD L. PETERSON,

               Petitioner - Appellant,                       No. 96-1358
          v.                                                 D. Colorado
 PEOPLE OF THE STATE OF                                  (D.C. No. 96-Y-140)
 COLORADO,

               Respondent - Appellee.


                              ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34 (a); 10th Cir. R. 34.1.9. This cause is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Appellant Donald L. Peterson appeals from the district court’s June 26, 1996,

order denying his motion for reconsideration of its May 22, 1996, order remanding his

criminal case to the Colorado Court of Appeals from which it was removed. The district

court found that Peterson had no right to removal under any provision of 28 U.S.C.

§ 1443, that the removal notice was untimely filed under § 1446(c)(1), and that Peterson

failed to comply with § 1446(a).

       Having fully considered Mr. Peterson’s arguments, we affirm the district court on

the grounds and for the reasons stated in the district court orders referred to above.

       In addition, we conclude that this appeal is frivolous within the meaning of 28

U.S.C. § 1915(g). Finally, the clerk of the court is directed to pursue the necessary

declarations with respect to money available in the appellant’s account for the payment of

filing fees as provided in the Prison Litigation Reform Act of 1995, Pub. L. No. 104-134,

§ 804, 110 Stat. 1321.

       AFFIRMED.

                                                   ENTERED FOR THE COURT


                                                   Stephen H. Anderson
                                                   Circuit Judge




                                             -2-